Title: From Thomas Jefferson to John Barnes, 11 December 1795
From: Jefferson, Thomas
To: Barnes, John



Dr Sir
Monticello Dec. 11. 95

I have this day drawn on you in favor of Messrs. Plumsted & McCaul for 50.D. 75 C. which please to honor. I have at the same time taken the liberty of telling them you would be kind enough to recieve, and forward to me, 2 Chinese gongs which they will deliver you. If they are not packed in a box I must trouble you to have that done. Send me also at the same time 6. ℔ of your best young Hyson and a small box of Spanish Segars. One of these articles will perhaps [. . . .] in the box [with] the gong, to le[ssen pac]kages. I wrote to Mr. Mussi to forward me another case of oil and call on you for paiment. If this be not sent off, I could wish it to come with the gongs, tea and segars, as Messrs. Gamble & Temple at Richmond, complain of the multitude of small and single parcels addressed to them for me.
I have to acknolege yours of Nov. 21. Since writing you on the subject of my tobacco I have seen my manager from the plantation where it is made; and he gives me so indifferent an account of the quality of his this year’s tobacco owing to the immense deluges of rain we had in the season, that I determine not to send it to Philadelphia, at which market I wish to preserve the credit of my crop, so as to be entitled to the very highest price whenever it is sent there. To this it’s quality will entitle it in common years: and the crop of the ensuing year I shall forward to you for that market. I am with much esteem Dr. Sir Your most obedt servt

Th: Jefferson

